Citation Nr: 1338178	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958.  He also had additional service with the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for residuals of a left shoulder injury with degenerative joint disease and muscle atrophy.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

In June 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2012 and July 2013, the Board remanded the inferred claim for a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In its July 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to contact the examiner who had conducted a February 2013 VA examination which was performed to assess the severity of the Veteran's service-connected left shoulder disability.  The examiner was to be asked to opine as to whether the Veteran's service-connected disabilities, alone and without consideration of any non service-connected disabilities, were likely to be productive of unemployability consistent with his education and occupational experience.  Although an opinion was subsequently obtained as to the impact of the Veteran's service-connected hearing loss and tinnitus on his employability, no such opinion was obtained with respect to his service-connected left shoulder disability, as instructed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no opinion was obtained concerning the impact of the Veteran's service-connected left shoulder disability on his employability in accordance with the Board's remand, the Board is compelled to again remand this claim for compliance with the instructions in its July 2013 remand.

Moreover, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the examiner who conducted the February 2013 VA general medical examination to review the evidence of record, including this remand and any relevant records contained in VBMS and the Virtual VA system, and provide an opinion as to whether the Veteran's service-connected left shoulder disability prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him. 

The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a left shoulder injury with degenerative joint disease and muscle atrophy would, either individually or in combination with his service-connected hearing loss and tinnitus and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The opinion provider must provide reasons for each opinion given.  
The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so. 

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the February 2013 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

2.  The AOJ shall review the examination report/opinion to ensure that it contains the information and opinion requested in this remand and is otherwise complete.

3.  If, after completion of steps 1 and 2 above, the evidence reflects that the Veteran is unemployable due to service-connected disabilities, the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



